Exhibit 10.6

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”), made and entered into as of
December 20, 2012, between Joe S. Greak (“Executive”) and FirstCity Financial
Corporation, a Delaware corporation (“Company”);

 

WITNESSETH THAT:

 

WHEREAS, Executive is currently employed by Company as its Senior Vice
President, Tax Director and Head of HR;

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger among Hotspurs
Holdings LLC (“Parent”), Hotspurs Acquisition Corporation (“Merger Subsidiary”)
and Company dated December 20, 2012 (the “Merger Agreement”), Merger Subsidiary
will merge with and into Company and Company will continue as the surviving
corporation and a wholly-owned subsidiary of Parent;;

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, Executive’s employment with Company and its affiliates will
terminate; and

 

WHEREAS, Company has determined that it is appropriate to provide severance
benefits to Executive upon his termination of employment and to require from
Executive certain agreements and covenants in exchange for such severance,
including a mutual release and waiver;

 

NOW, THEREFORE, the parties agree as follows, all conditioned upon the Closing
(as defined in the Merger Agreement) of the transactions contemplated by the
Merger Agreement:

 

1.                                      Effective Date.  This Agreement shall
become effective on the Closing Date (as defined in the Merger Agreement, the
“Effective Date”), which is anticipated to occur during the 2013 calendar year,
provided that Executive remains employed by Company through the Closing. 
Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement is conditioned upon and shall become effective only upon the
consummation of the transactions contemplated by the Merger Agreement and if
such transactions are not consummated, this Agreement shall be of no force and
effect and shall terminate automatically without any further actions of the
parties.

 

2.                                      Release Requirements.  In consideration
of the Severance Payments (as defined in Section 4 hereof) provided to Executive
in accordance with this Agreement, on or before the Termination Date Executive
is required to execute a Mutual Release and Waiver, in the form set forth as
Exhibit A of this Agreement (as the same may be updated in connection with the
Termination Date (as defined in Section 3 hereof)), which Exhibit A is attached
to and forms a part of this Agreement (the “Executive Release”), the Executive
Release shall become effective, and the Executive Release shall not be revoked
by Executive.  The requirements set forth in this Section 2 are

 

1

--------------------------------------------------------------------------------


 

referred to herein as the “Release Requirements”.  Company also agrees to enter
into the Executive Release.

 

3.                                      Termination Date.  Subject to the terms
and conditions of this Agreement, Executive’s employment with Company shall
terminate effective as of the Closing (the “Termination Date”) and Executive
shall cease to be an officer and/or director of Company and its affiliates as of
the Termination Date.

 

4.                                      Severance.  Subject to the terms and
conditions of this Agreement, in consideration of Executive’s past services for
Company, the Executive Release and the provisions of Sections 5 and 6 of this
Agreement, Executive shall be entitled to the following compensation and other
payments and benefits under this Agreement:

 

(a)                                 On the Termination Date or otherwise in
accordance with applicable law, Company shall pay to Executive any accrued but
unpaid wages and any other accrued but unpaid compensation which is owed to
Executive by Company for periods ending on or prior to the Termination Date. 
Executive shall be entitled to any compensation and benefits under employee
benefit plans and arrangements maintained by Company and its affiliates which
have accrued to him as of the Termination Date under the express provisions of
such plans and arrangements (including, without limitation, payment for any
accrued and unused vacation as of the Termination Date), it being understood
that in no event shall this Agreement provide any compensation or benefit in
substitution for, or otherwise in lieu of, any compensation or benefit to which
Executive is entitled under any such plan or arrangement..

 

(b)                                 On the 8th day following the Termination
Date (the “Payment Date”) Company shall pay to Executive, in a lump sum cash
payment, the annual bonus amount that Executive would have been entitled to
receive under Company’s 2012 bonus plan had the Termination Date not occurred,
to the extent not already paid to Executive on the Payment Date, in accordance
with the normal provisions of the 2012 bonus plan (or in an amount and to the
extent otherwise determined by the Compensation Committee of Company’s Board of
Directors pursuant to the provisions of the 2012 bonus plan); provided, however,
that in the event that, as of the Payment Date, the 2012 bonus has not been paid
to executives generally in accordance with the past practices of Company, then
the 2012 bonus shall be paid as of the date that such bonus is otherwise paid to
executives in accordance with past practices.

 

(c)                                  On the Payment Date, Company shall pay
Executive a lump sum cash payment equal to $275,000.

 

Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, no payments shall be paid to Executive pursuant to paragraphs 4(b) or
(c) (collectively,

 

2

--------------------------------------------------------------------------------


 

“Severance Payments”) unless the Release Requirements are met as of the Payment
Date.  If the Release Requirements are not met by Executive on the Payment Date,
Executive shall have no rights to the Severance Payments and Company shall not
pay any Severance Payments to Executive.

 

In addition to the foregoing, at the Termination Date, (i) Executive shall be
entitled to maintain his cell phone number and Company will cooperate in the
transfer of such number into Executive’s name, and (ii) Executive shall be
entitled to retain and remove from Company premises any furniture, artwork or
mementos owned by him as documented in Schedule 4 attached hereto.

 

5.                                      Confidential Information.  Except as may
be required by the lawful order of a court or agency of competent jurisdiction,
or except to the extent that Executive has express authorization from Company,
Executive agrees that he will keep secret and confidential indefinitely, will
not disclose, either directly or indirectly, to any other person, firm, or
business entity, and will not use in any way, any non-public information
concerning Company and its affiliates which was acquired by or disclosed to him
during the course of his employment with Company, including, without limitation,
Company’s or its affiliates’ customers, products, equipment, processes, costs,
operations and methods, whether past, current, or planned, as well as knowledge
and data relating to processes, business plans, marketing and sales information
originated, owned, controlled or possessed by Company or its affiliates. 
Nothing in the foregoing provisions of this Section 5 shall be construed so as
to prevent Executive from using, in connection with his employment for himself,
for an employer (or other recipient of his services), or otherwise, knowledge
which was acquired by him during the course of his employment or other
engagement by Company or its affiliates and which is generally known to persons
of his experience in other companies in the same industry or such information
that otherwise becomes publicly available through no fault of Executive.

 

6.                                      Non-solicitation.  Executive agrees that
from and after the Termination Date, and for a period of twelve (12) months
thereafter (the “Restricted Period”), neither he nor any individual, partner(s),
limited partnership, corporation or other entity or business with which he is in
any way affiliated, including, without limitation, any partner, limited partner,
member, director, officer, shareholder, employee, or agent of any such entity or
business, will (a) request, induce or attempt to influence, directly or
indirectly, any employee of Company or any of its affiliates to terminate their
employment with Company or any of its affiliates or (b) employ any person who,
during his period of employment with Company was, or after the Termination Date
is, an employee of Company or any of its affiliates; provided, however, that the
foregoing restrictions shall not apply to general employment solicitations and
not directed to an employee of Company or any of its affiliates or the hiring of
any former employee of Company or any of its affiliates who was not solicited to
leave or induced to leave the employment of Company or any of its affiliates by
Executive.  Executive further agrees that, during the Restricted Period, he
shall not, directly or indirectly, as an individual, employee, agent,
consultant, stockholder, director, partner or in any other individual or
representative capacity of Company or of any other person, entity or business,
solicit or encourage any present supplier, contractor, partner or investor of
Company or any of its affiliates to

 

3

--------------------------------------------------------------------------------


 

terminate, limit or otherwise alter his, her or its relationship with Company;
provided, however, that the foregoing restrictions shall not apply to general
solicitations or communications by Executive or any such entity that are not
directed at any suppliers, contractors, partners or investors of Company or its
affiliates for the purpose of soliciting or encouraging them to terminate, limit
or otherwise alter his relationship with Company or any of its affiliates. 
Notwithstanding any contrary provisions of the immediately preceding sentence,
this Section 6 is not intended and shall not be construed as a covenant of
noncompetition on the part of Executive, and Executive shall be entitled
following his employment with Company to become an employee, partner, investor,
member, consultant or participant with any third party that itself may be
engaged in a business similar to that of Company.

 

7.                                      Amendment.  This Agreement may be
amended or canceled only by mutual agreement of the parties in writing without
the consent of any other person.  So long as Executive lives, no person, other
than the parties hereto, shall have any rights under or interest in this
Agreement or the subject matter hereof.

 

8.                                      Successors and Affiliates.  This
Agreement shall be binding on, and inure to the benefit of, Company and its
successors and assigns and any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of
Company’s assets and business.

 

9.                                      Remedies.  Executive acknowledges that
Company and its affiliates would be irreparably injured by his violation of
Sections 5 or 6, and he agrees that Company, in addition to any other remedies
available to it for such breach or threatened breach, shall be entitled to a
preliminary injunction, temporary restraining order, or other equivalent relief,
restraining Executive from any actual or threatened breach of Sections 5 or 6.

 

10.                               Withholding.  To the extent required by
applicable law, all amounts otherwise payable under the Agreement shall be
subject to withholding and other employment taxes.

 

11.                               Waiver of Breach.  The waiver by Executive or
Company of a breach of any provision of this Agreement shall not operate as or
be deemed a waiver by the non-breaching party of any subsequent breach. 
Continuation of payments or benefits hereunder by Company following a breach by
Executive of any provision of this Agreement shall not preclude Company from
thereafter exercising any right that it may otherwise independently have to
terminate said payments or benefits based upon the same violation.

 

12.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement, and this Agreement
will be construed as if such invalid or unenforceable provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

4

--------------------------------------------------------------------------------


 

13.                               Notices.  All notices hereunder shall be in
writing and shall be deemed sufficiently given if personally delivered, sent by
registered or certified mail, postage prepaid, sent by overnight courier or
facsimile, at such addresses as the parties may from time to time provide to
each other.

 

14.                               Governing Law.  This Agreement shall be
construed in accordance with the laws of the State of Texas, without regard to
the conflict of law provisions of any state.

 

15.                               Counterparts.  This Agreement may be executed
in more than one counterpart, but all of which together will constitute one and
the same agreement.

 

16.                               Other Agreements.  Except as otherwise
specifically provided in this Agreement, this instrument constitutes the entire
agreement between Executive and Company relating to the subject matter hereof
and supersedes all prior agreements and understandings between the parties
relating to the subject matter hereof, whether written or oral.

 

17.                               Special Section 409A Provisions.  This
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements Section 409A of the Code
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder.  Notwithstanding any other provision of this Agreement to the
contrary, if any payment or benefit hereunder is subject to section 409A of the
Code, and if such payment or benefit is to be paid or provided on account of
Termination Date (or other separation from service or termination of
employment):

 

(a)                                 and if Executive is a specified employee
(within the meaning of section 409A(a)(2)(B) of the Code) and if any such
payment or benefit is required to be made or provided prior to the first day of
the seventh month following Executive’s separation from service or termination
of employment, such payment or benefit shall be delayed until the first day of
the seventh month following Executive’s separation from service; and

 

(b)                                 the determination as to whether Executive
has had a termination of employment (or separation from service) shall be made
in accordance with the provisions of section 409A of the Code and the guidance
issued thereunder without application of any alternative levels of reductions of
bona fide services permitted thereunder.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

By

/s/ James T. Sartain

 

Its

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Joe S. Greak

 

 

Joe S. Greak

 

6

--------------------------------------------------------------------------------


 

Exhibit A



EXECUTIVE RELEASE



MUTUAL RELEASE AND WAIVER

 

This document is attached to, is incorporated into, and forms a part of, a
Separation and Consulting Agreement dated as of December    , 2012 (the
“Agreement”) between FirstCity Financial Corporation (“Company”) and Joe S.
Greak (“Executive”). Except for a claim based upon a breach of the Agreement,
Executive, on behalf of himself and his heirs, representatives, agents, and
insurers (hereinafter the “Employee Releasors”) releases and forever discharges
Company and its current and former officers, directors, trustees, members,
representatives, agents, employees, and insurers, and its affiliates,
predecessors and successors and their respective officers, directors,
representatives, agents, employees, and insurers (hereinafter collectively and
individually the “Releasees”) from any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, complaints, judgments,
executions, actions and causes of action of any nature whatsoever, cognizable at
law or equity, known or unknown (sometimes referred to in this Release as
“Claims”) which Executive (or the other Employee Releasors may have) now has or
claims, or might hereafter have or claim, against the Releasees based upon or
arising out of any matter or thing whatsoever, through the date of this Mutual
Release and Waiver, including but not limited to any alleged violation of the
Age Discrimination in Employment Act of 1967, as amended (including amendments
made by the Older Workers Benefit Protection Act), Title VII of the Civil Rights
Act of 1964, as amended, The Civil Rights Act of 1991, Section 1981 through 1988
of Title 42 of the United States Code, as amended, the Employee Retirement
Income Security Act of 1974, as amended, The National Labor Relations Act, as
amended, The Fair Labor Standards Act, as amended, The Occupational Safety and
Health Act, as amended, The Family and Medical Leave Act of 1993, any state
antidiscrimination law, any state wage and hour law, any other local state or
federal law, regulations or ordinance, any public policy, contract, tort or
common law or any allegation for costs, fees or other expenses ,including
attorneys’ fees, incurred in these matters. Claims for breach of the Agreement
by Company are not waived or released by Employee Releasors.

 

Company, in exchange for good and valuable consideration, releases and forever
discharge Employee Releasors from any and all Claims which Company now has or
claims, or might hereafter have or claim, against the Employee Releasors based
upon or arising out of any matter or thing whatsoever, through the date of this
Mutual Release and Waiver with the exception of willful misconduct, fraud or
criminal conduct in the discharge of Executive’s employment duties or acts
knowingly outside the scope of his employment with Company, provided further
that as of the date of signing this Mutual Release and Waiver, Company is not
aware of any circumstances falling within this exception. In addition, claims
for breach of the Agreement by Executive are not waived or released by Company.

 

1

--------------------------------------------------------------------------------


 

The following provisions are applicable to and made a part of the Agreement and
this Mutual Release and Waiver:

 

(a)           In exchange for this Mutual Release and Waiver, Executive hereby
acknowledges that he has received separate consideration beyond that to which he
is otherwise entitled under Company’s policies or applicable law.

 

(b)           Company hereby expressly advises Executive to consult with an
attorney of his choosing prior to executing the Agreement or this Mutual Release
and Waiver.

 

(c)           Executive has forty-five (45) days from the Effective Date (as
defined in the Agreement) to consider whether or not to execute this Mutual
Release and Waiver. In the event of such execution, Executive has a further
period of seven (7) days from the date of said execution in which to revoke said
execution. The Mutual Release and Waiver will not become effective until
expiration of such revocation period.

 

(d)           This Mutual Release and Waiver and the commitments and obligations
of the parties under the Agreement:

 

(i)            shall become final and binding immediately following the
expiration of Executive’s right to revoke the execution of the Agreement in
accordance with paragraph (c) of this Exhibit A;

 

(ii)           shall not become final and binding until the expiration of such
right to revoke; and

 

(iii)          shall not become final and binding if Executive revokes such
execution by writing delivered to Company’s Board of Directors on or prior to
the date on which his right to revoke the execution of this Agreement expires.

 

(e)           Executive hereby acknowledges that he has carefully read and
understands the terms of the Agreement and this Mutual Release and Waiver and
his rights as set forth therein and that, by executing this Mutual Release and
Waiver and to receive thereby the payments and benefits agreed to in the
Agreement, he freely and knowingly, and after due consideration, voluntarily
enters into this Mutual Release and Waiver. Executive further agrees that if he
signs this Mutual Release and Waiver in less than 45 days, he confirms by such
signature that he does so freely and knowingly, after due consideration,
voluntarily and without any pressure or coercion of any nature from anyone at
Company. [TO BE PROVIDED AT EFFECTIVE DATE. A list of the job titles and ages of
all individuals eligible to and not eligible to receive severance is attached
hereto as Appendix 1.]

 

MY SIGNATURE BELOW ACKNOWLEDGES THAT I HAVE READ THIS ENTIRE DOCUMENT,
UNDERSTAND WHAT I AM SIGNING, AND AM ACTING

 

2

--------------------------------------------------------------------------------


 

VOLUNTARILY OF MY OWN FREE WILL, HAVING RECEIVED VALUABLE CONSIDERATION FOR THIS
AGREEMENT. COMPANY HAS HEREBY ADVISED ME IN WRITING TO CONSULT WITH AN ATTORNEY
AND ANY OTHER ADVISORS OF MY CHOICE PRIOR TO SIGNING THIS MUTUAL RELEASE AND HAS
ADVISED ME THAT I AM RELEASING CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, AMONG OTHER CLAIMS, AND FURTHER THAT I WILL NOT RECEIVE ANY PAYMENTS OR
BENEFITS EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT.

 

SIGNATURE

 

 

DATE

 

 

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

Schedule 4



I have two framed photos of Big Bend
I have one framed photo of the Redwood Trees
Some personal photos of my family
Have some tools that belong to me nothing electrical just some hand tools.

 

4

--------------------------------------------------------------------------------